Exhibit 10.29

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “First Amendment”) is
effective December 27, 2012 (the “Effective Date”) by and between Live Nation
Entertainment, Inc., a Delaware corporation (the “Company”), and Michael Rapino
(the “Executive”).

WHEREAS, the parties entered into an Employment Agreement dated October 21,
2009, as amended by an acknowledgment dated April 6, 2010 (collectively, the
“Original Agreement”).

WHEREAS, the parties desire to amend and renew the Original Agreement in order
to continue their employment relationship as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
included in this First Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

1. The first sentence of Section 2 (“Term”) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“The renewed period of employment of the Executive by the Company under this
Agreement (the “Employment Period”) shall commence on the Effective Date and
shall have a term expiring on December 31, 2017.”

2. Section 5(a) (“Base Salary”) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

“Effective January 1, 2013 and continuing through the end of the Employment
Period, the Company shall pay the Executive a base salary of $2,300,000 per year
(“Base Salary”), less appropriate payroll deductions and all required
withholdings. The Executive’s Base Salary shall be paid in approximately equal
installments in accordance with the Company’s customary payroll practices as
they may be amended from time to time and prorated for any partial pay periods
(but no less frequently than monthly).”

3. Effective June 1, 2014, the second and third sentences of Section 5(e)
(“Expenses and Reimbursements”) of the Original Agreement are hereby amended and
restated in their entirety to read as follows:

“In addition, during the Employment Period, the Executive shall be entitled to
an automobile allowance of $60,000 per year, to cover the Executive’s lease of
an automobile appropriate to his position and related costs, which allowance
shall be payable in cash in approximately equal installments no less frequently
than monthly, less appropriate payroll deductions and all required
withholdings.”



--------------------------------------------------------------------------------

4. A new sentence shall be added to the end of Section 5(i)(i) (“Restricted
Shares Associated with Corporate Financial Performance”) of the Original
Agreement to read as follows:

“Notwithstanding the foregoing, effective June 1, 2014, the annual restricted
stock grants referenced in this Section 5(i)(i) shall cease, such that the last
grant made hereunder shall be the grant the Company is required to make within
the first 90 days of 2014 (in respect of performance during calendar year
2014).”

5. A new sentence shall be added to the end of Section 5(i)(ii) (“Restricted
Shares Associated with Management Objectives”) of the Original Agreement to read
as follows:

“Notwithstanding the foregoing, effective June 1, 2014, the annual restricted
stock grants referenced in this Section 5(i)(ii) shall cease, such that the last
grant made hereunder shall be the grant the Company is required to make within
the first 90 days of 2014 (in respect of performance during calendar year
2014).”

6. Effective June 1, 2014, the last sentence of Section 5(i)(iii) (“Restricted
Shares Associated with Closing of Merger”) of the Original Agreement, regarding
acceleration upon a Change of Control, is hereby deleted.

7. Effective June 1, 2014, the last clause of Section 5(i)(v) (“Continuation
Option Grant”) of the Original Agreement, which reads “and (E) shall vest in
full upon a Change of Control occurring subsequent to the Merger, but will not
vest as a result of the Merger,” is hereby deleted.

8. A new subsection (vi) shall be added to the end of Section 5(i) (“Equity
Incentive Awards”) of the Original Agreement to read as follows:

“(vi) First Amendment Option Grant. The Executive acknowledges that, in
connection with the negotiation and anticipated execution of the First Amendment
to this Agreement, on December 10, 2012 the Executive was granted 3,600,000
options to purchase shares of common voting stock of the Company, which vest
ratably in equal installments on the first, second, third, fourth and fifth
anniversaries of the grant date, subject to the terms of this First Amendment
(the “First Amendment Option Grant”).”

9. Effective June 1, 2014, the first sentence of Section 6(d) (“Good Reason”) of
the Original Agreement is hereby amended to delete the semi-colon through the
remainder of the sentence (related to required notice upon a Change of Control).

10. Effective June 1, 2014, Section 6(d)(vii) (“Good Reason”) of the Original
Agreement is hereby deleted in its entirety.

 

-2-



--------------------------------------------------------------------------------

11. The first sentence of the first paragraph of Section 8 (“Compensation Upon
Termination or During Disability”) of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

“In the event the Executive is disabled or his employment terminates during the
Employment Period, the Company shall provide the Executive with the payments and
benefits set forth below; provided, however, that any obligation of the Company
to the Executive under Section 8(a), other than for the Final Compensation, is
expressly conditioned upon the Executive signing, returning to the Company
within 30 days after the Company’s delivery of the Separation Schedule (as
defined below, which Separation Schedule must be provided by the Company to the
Executive within 10 days of the termination of employment) (or, only to the
extent required by applicable law, 45 days following the Date of Termination),
and not revoking, a release of claims substantially in the form attached hereto
as Exhibit A (the “Executive Release of Claims”).”

12. The last sentence of Section 8(a)(i) (“Termination by Company Without Cause
or by Executive for Good Reason”) of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

“The pro-rated Performance Bonus and pro-rated Exceptional Performance Bonus
components of the Final Compensation, if any, shall be calculated by multiplying
the Performance and Exceptional Performance Bonuses (if any) paid to the
Executive (or still owed to the Executive) for the first full calendar year
prior to the year in which such termination occurs by a fraction, the numerator
of which is the number of days that the Executive was employed during the year
in which the termination occurs and the denominator of which is 365, and,
subject to Section 8(e), including without limitation, Sections 8(e)(iii) and
(iv), the resulting amount shall be paid on the 60th day after the Date of
Termination.”

13. Effective June 1, 2014, Section 8(a)(ii) (“Termination by Company Without
Cause or by Executive for Good Reason”) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“provided the Executive signs, returns and does not revoke the Executive Release
of Claims as set forth above, the Company shall pay to the Executive a lump-sum
cash payment equal to the sum of the Executive’s then-current Base Salary plus
the total Performance Bonus and Exceptional Performance Bonus amounts paid to
the Executive (or still owed to the Executive) for the first full calendar year
prior to the year in which such termination occurs, multiplied by two, subject
to Section 8(e), including, without limitation, Sections 8(e)(iii) and (iv), and
such payment shall be made on the 60th day after the Date of Termination.”

14. Section 8(a)(iv) (“Termination by Company Without Cause or by Executive for
Good Reason”) of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“provided the Executive signs and returns the Executive Release of Claims as set
forth above, the Company shall accelerate the vesting and lapsing of
restrictions on all unvested or restricted equity awards awarded to the
Executive prior to the Date of Termination except for the First Amendment Option
Grant, and all such awards, except for the First Amendment Option Grant, shall
remain exercisable for the full life of such awards (determined without regard
to the Executive’s termination of employment). With respect to the First
Amendment Option Grant, provided the Executive signs and returns the Executive
Release of Claims as set forth above, the

 

-3-



--------------------------------------------------------------------------------

Company shall accelerate only the vesting of any unvested stock options on the
Date of Termination that would have vested in the two-year period immediately
following Date of Termination, which shall remain exercisable for the full life
of the First Amendment Option Grant.”

15. The second sentence of Section 8(c) (“Disability”) of the Original Agreement
is hereby amended and restated in its entirety to read as follows:

“In the event the Executive’s employment is terminated for Disability pursuant
to Section 6(b), the Company shall (i) pay to the Executive the Final
Compensation at the time and in the manner set forth in Section 8(a)(i) hereof,
(ii) pay to the Executive a lump-sum cash payment equal to the sum of one year
of the Executive’s Base Salary plus the total Performance Bonus and Exceptional
Performance Bonus as calculated pursuant to Section 8(a)(ii), which payment
shall be made on the 60th day after the Date of Termination, and
(iii) accelerate the vesting and lapsing of restrictions on all unvested or
restricted equity awards awarded to the Executive, which shall remain
exercisable for a period of one year from the actual Date of Termination (or, if
earlier, until the date immediately preceding the date of termination or
expiration of any applicable stock options).”

16. Section 8(d) (“Death”) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

“If the Executive’s employment is terminated by his death, the Company shall
(i) pay the Final Compensation to the Executive’s beneficiary, legal
representatives or estate, as the case may be, at the time and in the manner set
forth in Section 8(a)(i) hereof, (ii) pay to the Executive’s beneficiary, legal
representatives or estate, as the case may be, a lump-sum cash payment equal to
the sum of one year of the Executive’s Base Salary plus the total Performance
Bonus and Exceptional Performance Bonus as calculated pursuant to
Section 8(a)(ii), which payment shall be made on the 60th day after the Date of
Termination, and (iii) accelerate the vesting and lapsing of restrictions on all
unvested or restricted equity awards awarded to the Executive which shall remain
exercisable for a period of one year from the actual Date of Termination (or, if
earlier, until the date immediately preceding the date of termination or
expiration of any applicable stock options). The Company shall have no further
obligation to the Executive upon such termination of employment.”

17. Effective June 1, 2014, Section 9 (“Gross-Up Payment”) and all references
thereto in the Original Agreement are hereby deleted.

18. Effective June 1, 2014, the following new Section 9 (“Section 280G”) is
hereby inserted into the Original Agreement:

(a) Excess Parachute Payment Limitation. Notwithstanding anything contained
herein to the contrary, any payment or benefit received or to be received by the
Executive in connection with a “change in control event” that would constitute a
“parachute payment” (each within the meaning of Code Section 280G), whether
payable pursuant to the terms of this Agreement or any other plan, arrangements
or agreement

 

-4-



--------------------------------------------------------------------------------

with the Company (collectively, the “Total Payments”), shall be reduced to the
least extent necessary, if any, so that no portion of the Total Payments shall
be subject to the excise tax imposed by Code Section 4999, but only if, by
reason of such reduction, the Net After-Tax Benefit (as defined below) received
by the Executive as a result of such reduction will exceed the Net After-Tax
Benefit that would have been received by the Executive if no such reduction was
made. If excise taxes may apply to the Total Payments, the foregoing
determination will be made by a nationally recognized accounting firm (the
“Accounting Firm”) selected by the Executive and reasonably acceptable to the
Company. The Executive will direct the Accounting Firm to submit any such
determinations and detailed supporting calculations to both the Executive and
the Company at least 15 days prior to the payment of any amount that would,
absent the reduction contemplated by this Section 9, constitute an “excess
parachute payment” (within the meaning of Code Section 280G).

(b) Order of Reduction. If the Accounting Firm determines that a reduction in
payments is required by this Section 9, first non-cash benefits that are not
equity-related shall be reduced, then equity vesting acceleration and next new
equity grants shall be reduced, followed by a reduction of cash payments,
including, without limitation, the severance contemplated by Section 8(a)(ii)
above, beginning with payments that would be made last in time, in all cases,
(i) if and to the extent not already provided, accelerated, granted or paid, as
applicable, prior to the date of such reduction, (ii) only to the least extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Code Section 4999, (iii) in a manner that results in the best economic
benefit to the Executive and (iv) to the extent economically equivalent, in a
pro rata manner, and the Company shall pay or provide such reduced amounts to
the Executive in accordance with the applicable terms of the controlling
agreement.

(c) Cooperation; Expenses. If applicable, the Company and the Executive will
each provide the Accounting Firm, as reasonably requested by the Accounting
Firm, access to and copies of any books, records and documents in their
respective possessions, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 9. The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section 9 will be borne by the Company.

(d) Net After-Tax Benefit. “Net After-Tax Benefit” means (i) the Total Payments
that the Executive becomes entitled to receive from the Company which would
constitute “parachute payments” within the meaning of Code Section 280G, less
(ii) the amount of all federal, state and local income and employment taxes
payable with respect to the Total Payments, calculated at the maximum applicable
marginal income tax rate, less (iii) the amount of excise taxes imposed with
respect to the Total Payments under Code Section 4999.

(e) Additional 280G Payments. If the Executive receives reduced payments by
reason of this Section 9 and it is established pursuant to a final determination
of the court or an Internal Revenue Service proceeding that the Executive could
have received a

 

-5-



--------------------------------------------------------------------------------

greater amount without resulting in an excise tax, then the Company shall
promptly thereafter pay the Executive the aggregate additional amount which
could have been paid without resulting in an excise tax as soon as practicable.

19. The Original Agreement is and shall continue to be in full force and effect,
except as amended by this First Amendment, and except that all references in the
Original Agreement to the “Agreement” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by this First
Amendment.

20. Any and all defined terms which are not explicitly defined herein shall have
the meaning ascribed to them in the Original Agreement.

21. This First Amendment may be signed in counterpart originals, which
collectively shall have the same legal effect as if all signatures appeared on
the same physical document. This First Amendment may be signed and exchanged by
electronic or facsimile transmission, with the same legal effect as if the
signatures had appeared in original handwriting on the same physical document.

[Remainder of Page Intentionally Left Blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this First
Amendment effective as of the date first written above.

 

  THE EXECUTIVE Date: December 27, 2012  

/s/ Michael Rapino

  Michael Rapino

 

    LIVE NATION ENTERTAINMENT, INC. Date: December 27, 2012     By:   /s/
Michael G. Rowles     Name:   Michael G. Rowles     Title:   Executive Vice
President and General Counsel

[Signature Page to First Amendment]

 

-7-